DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 54, 64 and 72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Upon further consideration, a new ground(s) of rejection is made in view of Bloy (US 20100225480), Cordeiro (US 20090232035), Wilkening (US 20110144495),  and Uematsu (US 5422648) necessitated by Applicant’s amendment of claims 54, 64 and 72. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 54-56, 58-59, 63, 64-66, 68-69, 72-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bloy (US 20100225480) and further in view of Cordeiro (US 20090232035) and Wilkening (US 20110144495) further in view of Uematsu (US 5422648 A).

As per Claims 54, 64, 72 Bloy teaches an apparatus (Fig. 1 and 3) comprising:
         a phase antenna array, of a first wireless device having a plurality of antennas and phase shifters, wherein each antenna is operatively coupled to a respective phase shifter (Par. 0025; Fig. 1, item 22; Claims 10, 13-15); and 
       processing circuitry (Par. 0025; beam steering unit 24)  operatively coupled to the phase antenna array, the processing circuitry to:
 control the phase antenna array to (functional language) rotate a radiation pattern around the first wireless device  (Par. 0025-0026, not explicit) to detect a directional proximity of a second wireless device (Par. 0032-0033) 

 when the measurement on the signals received from the second wireless device is equal to or higher than a threshold measurement associated with a desired directional proximity (implicit, the signal should be always above some threshold, which can be noise level, so it can be recognized as a signal )

Bloy teaches that any radiation pattern is possible [0025], however does not teach 
the processing circuitry to: control the phase antenna array to rotatdirective pattern beam 360 degrees using the plurality of phase shifters, to detect a directional proximity of a  wireless device based on a measurement on signals received from the second wireless device in response to rotating the radiation directive pattern beam 360 degrees;.
 and determine a broad location of the wireless device; and subsequent to rotating the radiation directive pattern beam 360 degrees, control the phase antenna array to rotatdirective pattern beam less than 360 degrees using the plurality of phase shifters, to  determine a narrow  location of the wireless device, the narrow location having an accuracy that is higher than an accuracy of the broad location determined during the rotating of the radiation directive pattern beam 360 degrees
determine a narrow location of the second wireless device in response to rotating the radiation directive pattern beam less than 360 degrees, 
and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 13/976,688Dkt: 1884.A72US1 Filing Date: June 27, 2013 
when the measurement on the signals received from the second wireless device is lower than the threshold measurement associated with the desired directional proximity, refrain from rotating the radiation directive pattern beam less than 360 degrees
Wilkening US 20110144495 A1 teaches
a phase antenna array[0098] , having a plurality of transducers and a corresponding plurality of phase shifters(inherent for phased array), 
wherein each transducer of the plurality of transducers is operably coupled to a respective phase shifter of the plurality of phase shifters[0064](implicit); and 
processing circuitry operably coupled to the phase antenna array,(fig. 7) 
scanning large field of view, to detect a directional proximity of an object and determine a broad location of the wireless device[abstract][0045](coarse scan)
control the phase antenna array to scan the radiation directive pattern beam less than 360 degrees(and less than large field of view) using the plurality of phase shifters,
 to determine a narrow  location of the wireless device of the second wireless device in response to rotating the radiation directive pattern beam smaller angular range, [0045][0040]
the narrow location having an accuracy[0045](abstract)[0074] that is higher than an accuracy of the broad location determined during the coarse directive pattern beam .

Cordeiro teaches control the phase antenna array to rotatdirective pattern beam 360 degrees using the plurality of phase shifters, to detect a directional proximity of a  wireless device and determine a broad location of the wireless device; (Par. 0019-0020, 0026).
control the phase antenna array to scan the radiation directive pattern beam less than 360 degrees (Par. 0027).
Uematsu teaches
When(it is important to note that for the method claim 64  this limitation is conditional and does not have patentable weight) the measurement on the signals received from the second wireless device is lower than the threshold measurement associated with the desired directional proximity, refrain from performing fine search (col 6 line 4-33)
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy with the property of the apparatus of Wilkening in order to identify the region of interest and perform the finer scan of the region of interest and further modify using teachings by Cordeiro in order to scan 360 degree area around antenna using the phased array, and obtain the regions of interest which need to be addressed in the future (Cordeiro: Par. 0026,0027) and further modify using teachings by Uematsu in order to fine scan the area which is associated with real signals(not noise for example).     

As per Claims 55, 65 and 73, Bloy, Cordeiro, Wilkening and Uematsu teaches the apparatus of claim 54, wherein the processing circuitry is to control the phase 

As per Claims 56, 66 and 74, Bloy, Cordeiro, Wilkening and Uematsu teaches the apparatus of claim 54, wherein the processing circuitry is to control each phase shifter of the plurality of phase shifters to shift a feeding current to each respective antenna to rotate the radiation directive pattern beam (Cordeiro: Par. 0026).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy with the property of the apparatus of Cordeiro in order to scan 360 degree area around antenna using the phased array.

As per Claims 58 and 68, Bloy, Cordeiro, Wilkening and Uematsu teaches the apparatus of claim 54, wherein the threshold measurement is a Received Signal Strength Indication (RSSI) threshold(UEMATSU: col 6 line 4-33 with abstract power level definition of the RSSI stands for Received Signal Strength Indicator. It is an estimated measure of power level that an RF client device is receiving from an access point or router, Uematsu also compares the power level of the received signal to the threshold) ,
wherein the processing circuitry is further to:

     determine the measurement of signals by determining a RSSI of signals received from the wireless device, The RSSI related to the radiation directive pattern beam rotating around the wireless device (Par. 0036, 0043); and 
     determine a direction of the wireless device with respect to the apparatus based on a comparison of the RSSI and RSSI threshold (Par. 0029, 0032-0033, 0037; Claim 5).

As per Claims 59 and 69, Bloy, Cordeiro, Wilkening and Uematsu teaches the apparatus of claim 58, wherein a location of the radiation directive pattern beam rotating around the apparatus providing a highest RSSI indicates the direction of the second wireless device (Par. 0033).

As per Claim 63, Bloy, Cordeiro, Wilkening and Uematsu teaches the apparatus of claim 54, wherein the apparatus is operable at least in part with one or more of: 
      an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard, an IEEE 802.16m standard, a 3rd Generation Partnership Project (3GPP) Long Term Evolution standard, a Bluetooth standard, or an ultra-wideband standard (Par. 0057, WiMAX).


Claim(s) 57 and 67 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bloy (US 20100225480) and further in view of Cordeiro (US 20090232035), Wilkening (US 20110144495), Uematsu and Wood (US 8629807).

As per Claims 57 and 67, Bloy, Cordeiro, Wilkening and Uematsu teaches the apparatus of claim 54, but does not teach it further comprising:
      a plurality of Low Noise Amplifiers (LNAs), wherein each LNA is operably coupled to a respective one of the plurality of antennas.
      However, Wood teaches a phased array antenna system (Col. 1, Lines 20-22), further comprising:
      a plurality of Low Noise Amplifiers (LNAs), wherein each LNA is operatively coupled to a respective one of the plurality of antennas (Col. 16, Lines 42-45; Fig. 18, item 550).
   At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy/Cordeiro/Wilkening/Uematsu with the LNA’s of Wood’s system to boost the received signal (Wood: Col. 5, Lines 48-51).

Claim(s) 60-61 and 70-71 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bloy (US 20100225480) and further in view of Cordeiro (US 20090232035), Wilkening (US 20110144495), Uematsu and Iyer (US 20120275320).

As per Claims 60 and 70, Bloy, Cordeiro, Wilkening and Uematsu teaches the apparatus of claim 54, wherein the processing circuitry is further to:
       determine a Received Signal Indicator related to the radiation directive  pattern beam rotating around the apparatus; and 
       determine a direction of the second wireless device with respect to the apparatus based on the Received Signal Indicator (Par. 0029, 0032, 0037; Claim 5).
    Bloy/Cordeiro/Wilkening/Uematsu teaches that Received Signal Indicator is the Received Signal Strength Indicator (RSSI), but does not teach that the Received Signal Indicator is the Received Channel Power Indicator (RCPI).
    However, Iyer teaches a wireless beam steering system (Par. 0001), wherein the Received Channel Power Indicator (RCPI) can be used instead of Received Signal Strength Indicator (Par. 0042).
     At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy/Cordeiro/Wilkening/Uematsu with the property of Iyer’s system as it is also used to indicate the signal strength and is a functional measurement covering the entire received frame with defined absolute levels of accuracy and resolution (Iyer: Par. 0042).

As per Claims 61 and 71, Bloy, Cordeiro, Wilkening, Uematsu, Iyer teaches the apparatus of claim 60, wherein a location of the radiation directive pattern beam rotating around the apparatus providing a highest Received Signal Indicator indicates the direction of the second wireless device (Par. 0033).

    However, Iyer teaches a wireless beam steering system (Par. 0001), wherein the Received Channel Power Indicator (RCPI) can be used instead of Received Signal Strength Indicator (Par. 0042).

Claim(s) 62 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bloy (US 20100225480) and further in view of Cordeiro (US 20090232035), Wilkening (US 20110144495), Uematsu and Ezal (US 20080303714).

As per Claim 62, Bloy, Cordeiro, Cordeiro, Wilkening and Uematsu teaches the apparatus of claim 54, but does not teach it further comprising a gyroscope, wherein the processing circuitry is operably coupled to the gyroscope and further to control the phase antenna array using the gyroscope.
    However, Ezal teaches a multi-antenna navigation system (Par. 0047), which further comprises a gyroscope, wherein the processing circuitry is operably coupled to the gyroscope and further to control the phase antenna array using the gyroscope (Par. 0155).
     At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Bloy/Cordeiro/Wilkening/Uematsu with Ezal’s gyroscope to further improve the accuracy and robustness of the navigation estimates (Ezal: Par. 0155).
Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648